PER CURIAM.
The defendants, Ben and Melford Elderd, with a number of other persons, were convicted in the court below of conspiracy to bring intoxicating liquor into "the United States in violation of the Tariff Act and of the National Prohibition Act. The exceptions urged upon us relate to the sufficiency of the evidence, alleged errors in portions of .the judge’s charge, and the admission of testimony as to the finding of a certain newspaper at the place where the liquor was brought in. As to the sufficiency of the evidence, it was shown beyond question that a conspiracy existed; and we think that the evidence relied upon by the government was sufficient to connect defendants with it. The exceptions to the charge were not properly taken because not entered before the jury retired to consider its verdict, in accordance with our Rule 10. We have read the charge, however, and we are satisfied that it contains nothing of which defendants can justly complain. The finding of the newspaper was too remote, we think, to shed any light upon the guilt, or innocence of the defendants; but we do not see how the admission of the testimony with regard thereto could have affected the verdict in the ease. The judgment and sentence of the court below will accordingly be affirmed.
Affirmed.